DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sano (US 2017/0057328 A1).
Regarding claim 1, Sano discloses an air ventilator for an automobile (Sano 10) comprising a housing (Sano 11) comprising a flow path (see Sano figure 4) which is formed through the housing (see Sano figure 4) and through which air is blown, a wind direction control unit (Sano 13) to adjust a wind direction of the air supplied through the flow path, a function carrier (Sano 42, and 56) fixedly installed in a central rear portion of the wind direction control unit (see Sano figure 2), a shaft (Sano 55) comprising a spherical coupling portion (Sano 64) formed on a first side portion of the shaft (see Sano figure 3) wherein the function carrier is mounted on the coupling portion (see Sano figure 2) such that the function carrier is rotatable upwards, downwards, leftwards, and rightwards (see Sano figures 4-6) and an output bevel gear (Sano 89) formed on a second side portion of the shaft (see Sano figure 2) and a pair of dampers (Sano 16 and 17) coupled to a hinge (Sano 83 and 84) so as to be foldable wherein each of the pair of dampers comprises an input bevel gear (Sano 85 and 86) to be engaged with the output bevel gear (see Sano figure 2). Examiner notes the function carrier is fixedly installed on the wind direction control unit and therefore moves with the wind direction control unit and is therefore shown moved upwards, downwards, leftwards, and rightwards by Sano figures 4-6) which show the wind direction control unit moving as recited.
Regarding claim 2, Sano as applied to claim 1 further discloses the air ventilator further comprises an operation lever (Sano 19) that is coupled to and protrudes from a front face of the wind direction control unit (see Sano figure 4) so that a user is capable of holding the operation lever by hand.
Regarding claim 6, Sano as applied to claim 1 teaches the function carrier (Sano 42 and 56) comprises a first function carrier (Sano 42) and a second function carrier (Sano 56) that are assembled together (see Sano figure 7). Examiner notes Sano figure 7 labels individual parts of the second function carrier and that portion 72 in contact with the first functional carrier is shown as part of the second function carrier in the exploded view of Sano figure 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0057328 A1) as applied to claim 1 above, and further in view of Bouldron (US 2016/0089959 A1).
Regarding claim 3, Sano as applied to claim 1 discloses the spherical coupling portion (Sano 64) utilizes a spring to push the spherical coupling portion together with a rotating portion (Sano 56) to transmit rotation to the damper assembly (Sano [0063]).
Sano is silent regarding the spherical coupling portion comprising a rail grove and the function carrier comprising an insertion protrusion for transmitting rotation to the damper assembly
However, Bouldron teaches an air ventilator for a vehicle comprising a housing (Bouldron 2), a wind direction control unit (Bouldron 10), a function carrier (Bouldron 20), and a spherical coupling portion (Bouldron 22). The spherical coupling portion comprises a rail groove (Bouldron 66) and the function carrier comprises a pair of insertion protrusions (Bouldron 68). The insertion protrusions and rail groove allow the wind direction control unit to pivot while transmitting rotation to a pair of dampers (Bouldron 76) without the use of a spring.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sano’s air ventilator to utilize Bouldron’s rail groove and insertion protrusions to transmit rotation to the dampers without the need of a spring reducing the number of parts needed and reducing system complexity.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0057328 A1) as applied to claim 1 above, and further in view of Stone et al. (US 2001/0027814 A1).
Regarding claim 4, Sano as applied to claim 1 is silent regarding a support pin and a contact plate.
However, in the same filed of endeavor of ventilation Stone teaches an HVAC damper comprising a gear shaft (Stone 34) with a support pin (Stone 160) and a contact plate (Stone 158) in the form of a washer. The pin and plate retain a gear (Stone 40) in place on the shaft (Stone [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sano’s air ventilator to apply Stone’s teaching of a pin and plate to Sano’s shaft to retain the shaft in a proper position with the bevel gear contacting the gears of the air dampers.
Claim(s)  5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0057328 A1) as applied to claim 1 above, and further in view of Tiffe (DE 10 2009 009 241.2).
Regarding claim 5, Sano as applied to claim 1 above is silent regarding a connection pin protruding from the hinge and an insertion groove formed at the center of an end portion of the shaft.
However, Tiffe teaches an air ventilator comprising a shaft (Tiffe 8) that drives a pair of dampers (Tiffe 5) utilizing a bevel gear (Tiffe 20) formed in the end of the shaft (see Tiffe figure 3). Tiffe further teaches the dampers rotate about a hinge (see annotated figure) that includes a connection pin (see annotated figure) that is inserted into an insertion groove (see annotated figure) formed at a center of an end portion of the shaft.

    PNG
    media_image1.png
    620
    754
    media_image1.png
    Greyscale

Tiffe figure 3 (annotated)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sano’s air ventilator to utilize Tiffe’s teaching of a connection pin protruding from the hinge and an insertion groove in the shaft end to ensure proper alignment of the shaft and damper when assembling the air ventilator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762